United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2091
                        ___________________________

                            Deborah Mae Todd-Smith

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                Michael J. Astrue, Social Security Commissioner

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                          Submitted: November 6, 2012
                             Filed: January 4, 2013
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Deborah Todd-Smith appeals the district court’s order affirming the denial of
supplemental security income (SSI). Todd-Smith protectively filed for SSI benefits
in January 2007, alleging disability since January 1997 based on problems with her
spine, back, legs, knees, and toe. Following a November 2008 hearing, an
administrative law judge (ALJ) found that (1) Todd-Smith had degenerative disc
disease of the lumbar spine, which was severe, but she did not have an impairment
or combination of impairments that met or equaled a listed impairment; (2) her
allegations regarding the limiting effects of her symptoms were not fully credible; (3)
she had the residual functional capacity (RFC) to perform the exertional demands of
light work with some additional limitations; and (4) she had no past relevant work,
but based on the testimony of the vocational expert (VE), she could perform the jobs
of machine tender, assembler, and poultry worker, which exist in significant numbers
in the local and national economy. The Appeals Council denied review, and the
district court affirmed. Upon careful review of the record and Todd-Smith’s
arguments for reversal, see Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011)
(standard of review), we conclude that certain aspects of the ALJ’s decision were not
supported by substantial evidence.

       Todd-Smith contends that the ALJ erred in finding her not credible regarding
the degree of her pain and functional limitations. Although the ALJ is not required
to discuss each credibility factor, see Halverson v. Astrue, 600 F.3d 922, 932 (8th Cir.
2010), in this case the ALJ did not give any specific reasons for discounting Todd-
Smith’s credibility, cf. McCoy v. Astrue, 648 F.3d 605, 614 (8th Cir. 2011) (if ALJ
explicitly discredits claimant and gives good reasons for doing so, this court normally
defers to ALJ’s credibility determination). To the extent the ALJ’s finding was based
on the belief that Todd-Smith’s complaints were not fully supported by the objective
medical evidence, the lack of objective evidence is only one factor to consider in
evaluating credibility, see Curran-Kicksey v. Barnhart, 315 F.3d 964, 968-69 (8th Cir.
2003), and in any event Todd-Smith’s medical records show a long history of back
surgeries, epidural steroid injections, and significant pain medication. Moreover,
Todd-Smith did not represent that she participated in any daily activities that were
inconsistent with her testimony about her limitations. See Renstrom v. Astrue, 680
F.3d 1057, 1065 (8th Cir. 2012) (claimant’s report of daily activities is factor to
consider in assessing credibility).



                                          -2-
       We also find that the ALJ’s RFC assessment and hypothetical to the VE did not
contain many of the mental limitations set out by the doctors--even the less restrictive
limitations set out by the consultative examiners--and thus the ALJ’s determination
was unsupported by the record. See Tucker v. Barnhart, 363 F.3d 781, 784 (8th Cir.
2004) (VE testimony constitutes substantial evidence only when based on proper
hypothetical which includes all impairments supported by substantial evidence in
record). Accordingly, we reverse and remand for further proceedings consistent with
this opinion.
                        ______________________________




                                          -3-